381 S.C. 490 (2009)
674 S.E.2d 170
RRR, INC. d/b/a Maximum Resort Rentals, Respondent,
v.
Thomas M. TOGGAS and Katherine Toggas, Petitioners.
No. 26612.
Supreme Court of South Carolina.
Submitted March 4, 2009.
Decided March 9, 2009.
David B. Marvel, of Robertson & Hollingsworth, of Charleston, for Petitioners.
Otto W. Ferrene, Jr., of Ferrene & Associates, of Hilton Head Island, for Respondent.
PER CURIAM.
Petitioner seeks a writ of certiorari to review the Court of Appeals' decision in RRR, Inc. v. Toggas, 378 S.C. 174, 662 S.E.2d 438 (Ct.App.2008). We grant the petition as to the question of whether the Court of Appeals erred in upholding *491 the award of punitive damages, dispense with further briefing, and affirm. The petition for a writ of certiorari is denied as to petitioners' remaining questions.
The Court of Appeals affirmed the trial judge's award of punitive damages after a consideration of the factors listed in Gamble v. Stevenson, 305 S.C. 104, 406 S.E.2d 350 (1991), holding there was no error of law amounting to an abuse of the trial judge's discretion.
The Court of Appeals erred by not considering the guideposts discussed in BMW of N. Am., Inc. v. Gore, 517 U.S. 559, 116 S. Ct. 1589, 134 L. Ed. 2d 809 (1996). However, after conducting a de novo review and canvassing the facts, we conclude the punitive damages award was reasonable pursuant to Gore. See also Philip Morris USA v. Williams, 549 U.S. 346, 127 S. Ct. 1057, 166 L. Ed. 2d 940 (2007); State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 123 S. Ct. 1513, 155 L. Ed. 2d 585 (2003) (mandating appellate courts conduct a de novo review of the trial judge's application of the Gore guideposts). We therefore affirm the decision of the Court of Appeals upholding the punitive damages award.
AFFIRMED.
TOAL, C.J., WALLER, BEATTY and KITTREDGE, JJ., concur. PLEICONES, J., not participating.